Title: To James Madison from Benedict Van Pradelles, 31 October 1805 (Abstract)
From: Pradelles, Benedict Van
To: Madison, James


          § From Benedict Van Pradelles. 31 October 1805, New Orleans. “Permit me to do myself the honor of informing You, that I accept, With gratitude, the appointment, which it has pleased the President of the United States, to bestow on me, of commissioner under the act of March 2d. 1805, ’for ascertaining & adjusting the titles & claims to land in the Territory of Orleans & District of Louisiana’ for the Eastern district of the Territory of Orleans.
          “The length of the time, elapsed between the date of my Commission & that of this letter will, I hope, Justify my accounting & Serve as my apology for it: I have been detained by the low State of the Water, on the Ohio & Mississipi rivers from the 26th of July till yesterday that of my arrival here, Where my commission came to hand.”
        